Opinion issued May 22, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00022-CV




MIDWEST INDUSTRIAL SUPPLY, INC.,  Appellant

V.

DAVID VILLEJOIN,  Appellee




On Appeal from the 239th District Court 
Brazoria County, Texas
Trial Court Cause No. 29218




MEMORANDUM OPINIONAppellant Midwest Industrial Supply, Inc. has neither established indigence,
nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent), 20.1 (listing requirements for establishing indigence); see
also Tex. Gov’t Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007);
51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Midwest Industrial
Supply, Inc.  did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.